DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 9, 10, 12, 13, 17 and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Backes et al. (U.S. Pub. No. 20050247714).
Regarding Claim 1, Backes et al. discloses an assembly, comprising: a container 12 (Figure 1) with an opening (Figure 5) for holding a volume of a liquid; a lid 18 (Figure 1); and a connector 30 (Figure 1) attaching the container and the lid.
Regarding Claim 2, Backes et al. discloses the connector is a living hinge 30 (figure 1).
Regarding Claim 9, Backes et al. discloses the container comprises a closure element that prevents the lid from opening 66 (Figure 5).
Regarding Claim 10, Backes et al. discloses the closure element is a tab (Figure 5).
Regarding Claim 12, Backes et al. discloses the container, lid, and connector are formed as different pieces (figure 5).
Regarding Claim 13, Backes et al. discloses the assembly is dimensioned to be stackable (figure 1).
Regarding Claim 17, Backes et al. discloses the opening is circular in shape and the lid has a circular cross-section (Figure 1).
Regarding Claim 21, Backes et al. discloses the assembly comprises plastic (paragraph 26).
Claim(s) 1 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang (U.S. Pub. No. 20180020855).
Regarding Claim 1, Wang discloses an assembly, comprising: a container 20 (Figure 3) with an opening 21 (Figure 3) for holding a volume of a liquid; a lid 50 (Figure 3); and a connector 30 (figure 3) attaching the container and the lid.
Regarding Claim 8, Wang discloses the connector is a pin hinge connector (Figure 3).
Claim(s) 1, 11, 13-15 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Giraud (WO2004039688).
Regarding Claim 1, Giraud discloses an assembly, comprising: a container 10 (Figure 1) with an opening (Figure 1) for holding a volume of a liquid; a lid 14 (Figure 1); and a connector 16 (figure 1)attaching the container and the lid.
Regarding Claim 11, Giraud discloses the container, lid, and connector are formed as a single piece (Figure 1).
Regarding Claim 13, Giraud discloses the assembly is dimensioned to be stackable (figure 7).
Regarding Claim 14, Giraud discloses the assembly is dimensioned such that two assemblies can be positioned adjacent to one another and occupy 150% or less of the volume of a single assembly (figure 7).
Regarding Claim 15, Giraud discloses the container has a larger cross- sectional area at an end with the opening than at a closed end such that the closed end of a second container can be inserted into the opening (figure 7).
Regarding Claim 19, Giraud discloses the opening is 80% or more of the cross-sectional area of the container at the opening (Figure 7).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 16, 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Backes et al. (U.S. Pub. No. 20050247714).
Regarding Claims 16, 18 and 20, Backes et al. teaches all the limitations substantially as claimed except for the container is configured to hold 200 ml to 800 ml of liquid; the opening has a cross-sectional area ranging from 10 cm2 to 50 cm2; and the container comprises a wall section with a thickness ranging from 0.01 cm to 0.10 cm.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the above since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Claim(s) 22 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Backes et al. (U.S. Pub. No. 20050247714) in view of Feer et al. (U.S. Patent No. 5477994).
Regarding Claims 22 and 23, Backes et al. teaches all the limitations substantially as claimed except for recyclable plastic, polypropylene.  However, Feer et al. teaches polypropylene (Column 3, lines 20-22 and 26-28).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Backes et al. to include polypropylene, as taught by Feer et al., in order to allow for durable, yet recyclable material.
Claim(s) 27 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Backes et al. (U.S. Pub. No. 20050247714) in view of Breek (WO2014116104).
Regarding Claims 27 and 28, Backes et al. teaches all the limitations substantially as claimed except for the lid is configured to receive and irreversibly attach a drinking straw inserted through an orifice in the lid and a fastener configured to interlock with a fastener on the drinking straw.  However, Breek teaches the lid is configured to receive and irreversibly attach a drinking straw inserted through an orifice (figure 2; page 8, lines 25-33) in the lid and a fastener 123/223/121/221 (figure 2 and 3) configured to interlock with a fastener on the drinking straw.  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Backes to include a straw, as taught by Breek, in order to allow for easier consumption and prevent accidental removal of the straw.
Applicant is duly reminded that a complete response must satisfy the requirements of 37 C.F. R. 1.111, including: “The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.   A general allegation that the claims “define a patentable invention” without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.  Moreover, “The prompt development of a clear Issue requires that the replies of the applicant meet the objections to and rejections of the claims.”  Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP 2163.06 II(A), MPEP 2163.06 and MPEP 714.02.  The ''disclosure'' includes the claims, the specification and the drawings.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH J VOLZ whose telephone number is (571)270-5430. The examiner can normally be reached Monday-Friday 11am-7pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN FRISTOE JR can be reached on (571)272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ELIZABETH J VOLZ/Examiner, Art Unit 3733